UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-604 Washington Mutual Investors Fund, Inc. (Exact Name of Registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jennifer L. Butler Secretary Washington Mutual Investors Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (name and address of agent for service) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: April 30, 2008 Date of reporting period: October 31, 2007 ITEM 1 - Reports to Stockholders Semi-Annual report dated October 31, 2007 The right choice for the long term® Washington Mutual Investors Fund Semi-annual report for the six months ended October 31, 2007 Washington Mutual Investors FundSM seeks to provide income and growth of principal through investments in quality common stocks. This Fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2007 (the most recent calendar quarter-end): 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge 9.90% 13.55% 7.64% The total annual Fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.60%. This figure does not reflect any fee waivers that were in effect; therefore, the actual expense ratio, which reflects the fee waivers described below, was lower. The Fund’s investment adviser and business manager each waived 5% of their management fees from September 1, 2004 through March 31, 2005, and increased the waivers to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waivers applied. Fund results would have been lower without the waivers. Please see the Financial Highlights table on pages 20 to 23 for details. Results for other share classes can be found on page 28. Fellow shareholders: During the Fund’s six-month reporting period ending October 31, 2007, the U.S. economy displayed surprisingly solid growth at an annualized rate of 3.8% and 4.9% for the second and third quarters of 2007, respectively. Two strong undercurrents in the economy are, however, creating difficulty for U.S. monetary policy makers. On the one hand, falling home construction starts and eroding real estate values are adversely affecting economic growth rates, creating pressure to lower interest rates. On the other hand, inflation is of growing concern with the price of oil reaching $95 per barrel, commodity prices rising and the U.S. dollar reaching new lows against other currencies, suggesting that interest rates should not be lowered. After leaving the federal funds target rate at 5.25% for almost 15 months, the Federal Reserve took action in mid-September by lowering the rate by one-half of one percent. This move was designed to assist in quieting the short-term credit markets, which had been dramatically upset by problems in the mortgage-backed securities market and subprime mortgage loan defaults. On October 31, the Fed acted again by lowering the federal funds rate another quarter-point to 4.50%. The Fed continued to attempt to balance economic growth, credit market difficulties and inflation concerns. However, on December 11, after the close of our reporting period, the Fed lowered the federal funds rate one more time by one-quarter point to 4.25%, as problems continued in the markets for mortgage-backed securities and economic growth slowed. Despite deteriorating conditions in the mortgage market, the unmanaged Standard & Poor’s 500 Composite Index reached an all-time high on October 9, and for the six months ended October 31, 2007, posted a return of 5.5%. Washington Mutual Investors Fund produced a total return, with dividends reinvested, of 4.4% for the same period. Over longer periods, your Fund showed the following results: Average annual total returns for periods ended October 31, 2007 1 year 5 years 10 years Lifetime (since 7/31/52) Washington Mutual (Class A shares) 13.5% 13.7% 8.5% 12.8% S&P 500 14.6 13.9 7.1 11.4 Washington Mutual continues to focus its investments on well-managed companies that have produced solid returns with a proven record of paying dividends. During the six-month period, 44 (or 35%) of the Fund’s holdings increased their dividends. The Fund’s largest concentration of holdings continues to be in financials, followed by industrials, health care, energy and information technology — similar to the industry sector holdings that we reported to you at April 30, 2007. Financial stocks suffered during the period — and even more after the close of the October 31 reporting period — as a result of losses related to the major banks’ exposure to mortgage-backed securities. On the positive side, your Fund’s investments in information technology and energy issues were strong performers. Looking at changes to individual holdings during the period, the Fund reflects 11 new holdings in the portfolio: Countrywide Financial, CRH, Google, Motorola, MGIC Investment, News Corp., Occidental Petroleum, Paychex, SAP, Stryker and UnitedHealth Group. Twelve companies were eliminated from the Fund: Avery Dennison, CIGNA, Dell, Duke Energy, General Mills, MeadWestvaco, Progress Energy, SunTrust Banks, State Street, ServiceMaster, Travelers and Unilever NV. Daniel J. Callahan III and Edward W. Kelley, Jr., who have served your Fund as independent directors for 11 years and six years, respectively, have reached our mandatory retirement age and will retire this month. We wish to thank Mr. Callahan and Mr. Kelley for their leadership and many contributions to the Fund and its shareholders. At the Fund’s meeting of shareholders on December 10, 2007, two new directors were elected. They are Nariman Farvardin, who serves as senior vice president
